NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ____________

                                       No. 13-2412
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                                STEVE MCCOLLUM, JR.,

                                        Appellant
                                      ____________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                 (No. 1:05-cr-00065-001)
                      District Judge: Hon. Christopher C. Conner

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  November 22, 2013

              Before: AMBRO, SMITH, and CHAGARES, Circuit Judges.

                                (Filed: December 17, 2013)
                                       ____________

                                        OPINION
                                      ____________

CHAGARES, Circuit Judge.

       Steve McCollum, Jr. appeals the twenty-six month sentence he received after

pleading guilty to possession of a firearm in furtherance of drug trafficking, in violation

of 18 U.S.C. § 924(c)(1)(A)(i). For the reasons that follow, we will affirm.
                                             I.

       We write solely for the parties and therefore recite only the facts that are necessary

to our disposition. In February 2005, a grand jury returned a two-count indictment in the

Middle District of Pennsylvania charging McCollum with (1) possession of a firearm in

furtherance of drug trafficking, in violation of 18 U.S.C. § 924(c)(1)(A)(i), and (2)

distribution and possession with intent to distribute crack cocaine. On June 1, 2005,

pursuant to a plea agreement, McCollum pleaded guilty to the first count, and the

Government dismissed the second count. The District Court thereafter sentenced

McCollum to the mandatory minimum sentence of five years of incarceration, three years

of supervised release, a $400 fine, and a $100 special assessment.

       During the period of McCollum’s supervised release, the United States Probation

Office issued a warrant alleging that McCollum violated the terms of his supervision.

The Probation Office calculated the applicable advisory Sentencing Guidelines range for

the violation as 30 to 37 months of imprisonment, on the basis that McCollum was on

supervised release pursuant to a sentence for a Class A felony. At his revocation

proceeding, McCollum, appearing with counsel, admitted that he violated the terms of his

supervision. He argued, however, that his prior conviction should be classified as a Class

D, rather than a Class A, felony, making the applicable Guidelines range 18 to 24

months. The District Court determined that the underlying conviction was a Class A

felony because the statutory maximum for a § 924(c) violation is life imprisonment. The

Court calculated the advisory Guidelines range as 30 to 37 months and imposed upon

McCollum a sentence of 36 months of imprisonment. Id. This appeal followed.

                                             2
                                            II.1

       Under U.S.S.G. § 7B1.4(a)(2), the advisory Guidelines range increases “[w]here

the defendant was on probation or supervised release as a result of a sentence for a Class

A felony.” A “Class A felony” is defined as a crime for which the maximum punishment

is life imprisonment or death. See 18 U.S.C. § 3559(a)(1). McCollum argues that his

conviction under § 924(c) was not for a Class A felony because the prison terms set forth

in § 924(c) “constitute escalating, fixed sentences, not minimum sentences with implicit

life maximums.” McCollum Br. 11.

       Section 924(c) sets forth minimum sentences to be imposed in certain

circumstances, but it does not contain any express maximum sentence. See 18 U.S.C. §

924(c). We have recognized that where Congress has not provided an express statutory

maximum, it has “implicitly authorized district courts to impose sentences . . . up to a

maximum of life imprisonment.” United States v. Shabazz, 564 F.3d 280, 289 (3d Cir.

2009) (quotation marks omitted). Accordingly, “the express inclusion of a minimum

sentence, but not a maximum sentence” in § 924(c) “indicates an intention to make life

imprisonment the statutory maximum.” Id. Every other Court of Appeals to address this

issue has reached the same conclusion. See, e.g., United States v. Johnson, 507 F.3d 793,

798 (2d Cir. 2007); United States v. Dare, 425 F.3d 634, 642 (9th Cir. 2005); United

States v. Avery, 295 F.3d 1158, 1170 (10th Cir. 2002); United States v. Cristobal, 293

1
  The District Court had jurisdiction pursuant to 18 U.S.C. § 3231, and we have
jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). As McCollum
challenges the District Court’s legal conclusion that 18 U.S.C § 924(c) carries a
maximum sentence of life imprisonment, our review is plenary. United States v.
Shabazz, 564 F.3d 280, 288 n.7 (3d Cir. 2009).
                                             3
F.3d 134, 147 (4th Cir. 2002); United States v. Sandoval, 241 F.3d 549, 551 (7th Cir.

2001); United States v. Pounds, 230 F.3d 1317, 1319 (11th Cir. 2000).

      In light of our prior holding, McCollum’s argument that § 924(c) does not carry a

maximum life sentence is unavailing. His violation of § 924(c)(1)(A)(i) is properly

considered a Class A felony. Thus, the District Court did not err when it calculated

McCollum’s revocation Guidelines range.

                                          III.

      For the foregoing reasons, we will affirm the judgment of the District Court.




                                           4